Citation Nr: 0331515	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  95-27 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for pes valgo 
planus, bilateral, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for tinea pedis 
with onychomycosis, bilateral, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for seborrheic 
dermatitis, currently evaluated as noncompensable.

4.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of April 1995 and June 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) at Oakland, California.

A personal hearing before the hearing officer of the RO was 
held in May 1997 to address the claims for increased ratings.  
A transcript of the hearing is of record.


REMAND

The claims are remanded so that additional development of 
evidence may be accomplished and the veteran may be given the 
opportunity to have a personal hearing before the hearing 
officer of the RO to address the service connection claim.

Development of evidence

Regarding the evaluation of tinea pedis with onychomycosis, 
the Board notes that the criteria for evaluating skin 
disabilities were revised from an effective date of August 
30, 2002.  See 67 Fed. Reg. 49,590-595 (2002).  When the law 
controlling an issue changes after a claim has been filed or 
reopened but before the appeal of the administrative or 
judicial decision of that claim has been concluded, as is the 
case here, the version of the statute or regulation that is 
more favorable to the appellant will apply absent 
Congressional intent to the contrary, see Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991), although revised 
criteria cannot be used to determine what rating is warranted 
for a disability prior to their effective date.  See 
38 U.S.C.A. § 5110(g) (West 2002); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  VA adjudicators must consider 
whether revised or former rating criteria are more favorable 
to a claim and apply the more favorable criteria to the 
extent permitted by law.  See VAOPGCPREC 3-2000 (April 10, 
2000).

The veteran had VA skin examinations in June 1998 and June 
2001.  Also, VA examinations of the joints and the feet 
performed in September 1995 and July 1996, respectively, 
produced findings concerning the skin of the feet.  However, 
the Board finds that none of reports of these examinations, 
separately or together, contain all of the findings needed to 
evaluate the veteran's bilateral tinea pedis with 
onychomycosis under the new rating provisions.  Therefore, a 
new VA examination is needed to decide the claim for an 
increased rating of this disability.

VA examinations were performed in September 1995 and July 
1996 to assess the veteran's bilateral pes valgo planus, but 
no VA examination has been performed for that purpose since 
July 1996.  The existing VA examination reports are now 
stale.  A current VA examination is needed to decide the 
claim for an increased rating of this disability.  

It appears to the Board that VA treatment records pertinent 
to the claim for service connection for gout may be 
outstanding.  In a September 1995 VA Form 21-4138, Statement 
in Support of Claim, the veteran indicated that he was 
treated at the "Sepulveda" VA medical facility (by which 
designation he appears to have meant the Sepulveda Ambulatory 
Care Center) approximately 14 years before.  In an earlier 
statement submitted in August 1995, he related that he had 
been treated for gout, among other disorders, in 1977 at the 
Sepulveda VA medical facility and by a private physician in 
Santa Maria, California.  However, it does not appear that 
there are any records from the Sepulveda VA medical facility 
or the private physician in the claims file.  As the veteran 
describes it, this evidence is dated earlier than the medical 
records now in the claims file.  Medical records concerning 
treatment for gout that are dated closer to the time of his 
years in service could have a bearing on the question whether 
his gout is service related.  Therefore, this evidence should 
be sought on remand.

Local hearing

A VA Form 119, Report of Contact, dated in June 2000 
indicates that the veteran asked to have a personal hearing 
before a hearing officer of the RO.  As noted above, a 
personal hearing before a hearing officer of the RO to 
address the increased rating claims was held in May 1997.  
However, the personal hearing requested by the veteran in 
June 2000 was not held, nor is there documentation in the 
claims file that he withdrew his June 2000 request.  

The veteran is entitled to have a personal hearing before a 
hearing officer of the RO. See 38 C.F.R. § 3.103(b)(2) 
(2003), and while the case is in remand status, the RO should 
offer the veteran the opportunity to have such a hearing.

Seborrheic Dermatitis

A request for appellate review by the Board of a decision by 
the agency of original jurisdiction is initiated by a timely 
filed notice of disagreement and is completed, after a 
statement of the case has been furnished, by a timely filed 
and adequate substantive appeal.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2003).  To be considered adequate, 
the substantive appeal must set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  38 C.F.R. § 20.202 (2003).  
To be timely, the substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely-filed written request for extension of time.  
38 C.F.R. §§ 20.302(b), 20.303 (2003).  To be timely, a 
request for an extension of time in which to file a 
substantive appeal must be submitted before the expiration of 
the time limit in which to file such appeal.  See 38 C.F.R. 
§ 20.303.

A review of the record suggests that the steps necessary to 
perfect an appeal of the rating for seborrheic dermatitis may 
not have been timely accomplished.  On remand, the veteran 
should be given an opportunity to present evidence and 
argument addressing the question whether he has filed a 
timely and adequate substantive appeal of the RO's denial of 
an increased evaluation for seborrheic dermatitis.

Accordingly, this case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to the claims.  Any notice 
given, or action taken thereafter, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), and Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir., September 22, 2003), as 
well as any controlling legal guidance 
issued after the date of this Board 
decision.  

2.  Write to the veteran and offer him 
the opportunity to submit evidence and 
argument concerning the question whether 
he filed a timely and adequate 
substantive appeal of the RO's denial of 
an increased evaluation for seborrheic 
dermatitis.  

3.  Schedule the veteran for a personal 
hearing before a hearing officer at the 
RO.  Provide the veteran with appropriate 
notice concerning the hearing.

4.  Write to the veteran and ask him to 
identify all VA treatment that he 
received for gout at the VA Sepulveda 
Ambulatory Care Center from July 1976 to 
1981, and in particular, in 1977 and from 
a private physician in Santa Maria, 
California since July 1976, and in 
particular, in 1977.

Obtain all private medical records that 
the veteran identifies in his response.

Regardless of whether the veteran 
responds, obtain all outstanding medical 
records from the VA Sepulveda Ambulatory 
Care Center reflecting treatment of the 
veteran for gout from July 1976 through 
1981.  Efforts to secure these records 
should continue until is reasonably 
certain that they do not exist or that 
further efforts to obtain them would be 
futile.  

Document in the claims file all attempts 
to obtain this evidence and provide 
appropriate notice to the veteran 
regarding records that could not be 
obtained.

5.  After obtaining any available 
evidence described above or further 
identified by the veteran, schedule him 
for the following VA examinations:

(A)  An orthopedic examination to 
identify the characteristics, and assess 
the severity, of the veteran's service-
connected bilateral pes valgo planus.  
The examiner should describe each 
characteristic of the condition 
identified during the examination.  In 
addition, the examiner should report 
whether the condition is manifested by 
pronounced flatness; marked pronation; 
extreme tenderness of the plantar 
surfaces; and marked inward displacement 
and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances.  All tests and 
studies thought necessary by the examiner 
should be performed.  The claims file 
must be made available to the examiner 
and the examiner is requested to confirm 
that it was available for review.  

(B)  A skin examination to identify the 
characteristics, and assess the severity, 
of the veteran's bilateral tinea pedis 
with onychomycosis.  The examiner should 
describe, for the right and left feet 
separately, each characteristic of the 
condition identified during the 
examination.  In addition, the examiner 
should report, for the right and left 
feet separately, whether the condition 
involves (i) exudation, exfoliation, or 
itching on an extensive area; (ii) 
constant exudation or itching, extensive 
lesions or marked disfigurement; (iii) 
ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or is exceptionally 
repugnant.  The examiner should also 
address the percentage of the veteran's 
body effected by this condition and the 
need for any systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs.  The presence or 
absence of scarring should be noted and 
if present, if any are productive of 
limitation of function, tender, painful, 
unstable or repeatedly ulcerated.  The 
size of any scars also should be noted.  

6.  Then, after conducting any additional 
development as may be deemed necessary as 
a result of the actions taken above, the 
claims should be re-adjudicated.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given an opportunity to 
respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




